EXHIBIT 10.30

CBOE HOLDINGS, INC. LONG-TERM INCENTIVE PLAN
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) is dated effective
[_______________________] (the “Award Date”), and is between CBOE Holdings, Inc.
(the “Corporation”) and [__________________] (“Participant”). Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Amended and Restated CBOE Holdings, Inc. Long-Term Incentive Plan (as may be
amended from time to time, the “Plan”).
1.
Award. The Corporation hereby awards to Participant [__________] Restricted
Stock Units (the “Restricted Stock Units”). The Restricted Stock Units will be
subject to the terms and conditions of the Plan and this Agreement. Each
Restricted Stock Unit is a notional amount that represents one unvested share of
Stock and entitles Participant, subject to the terms of this Agreement, to
receive a share of Stock if and when the Restricted Stock Unit vests.

2.
No Rights as Stockholder; Dividend Equivalents. Participant shall have no voting
rights with respect to shares of Stock represented by Restricted Stock Units
until the date of the issuance of the shares of Stock (as evidenced by the
appropriate entry on the books of the Corporation or of a duly authorized
transfer agent of the Corporation). Notwithstanding the foregoing, in the event
that the Corporation declares a cash dividend on shares of Stock, on the payment
date of the dividend, Participant will be credited with Dividend Equivalent
Rights equal to the amount of the cash dividend per share multiplied by the
number of Restricted Stock Units held by Participant on the dividend’s record
date. The Dividend Equivalent Rights credited to Participant under the preceding
sentence will be distributed to Participant at the same time as the underlying
cash dividend is distributed to shareholders of the Corporation.

3.
Vesting; Effect of Termination of Service.

(a)Subject to Sections 3(b) and 3(c) below, Participant’s Restricted Stock Units
will vest (i) thirty-three percent (33%) on the twelve (12) month anniversary of
the Award Date, provided that Participant has remained in Service continuously
through such date, (ii) thirty-three percent (33%) on the twenty-four (24) month
anniversary of the Award Date, provided that Participant has remained in Service
continuously through such date, and (iii) thirty-four percent (34%) on the
thirty-six (36) month anniversary of the Award Date, provided that Participant
has remained in Service continuously through such date.
(b)Notwithstanding the foregoing, the Restricted Stock Units will vest in full
upon the earliest to occur of (i) Participant’s death, (ii) Participant’s
becoming Disabled, provided that such condition qualifies as “disability” for
purposes of Section 409A, (iii) a Change in Control that qualifies as a “change
in control event” as defined for purposes of Section 409A, or (iv) the date on
which Participant has attained at least age sixty-five (65) and completed five
(5) years of Service (“Retirement Vesting”), in each case, if prior to any
forfeiture event under Section 3(c) below.
(c)If Participant’s Service is terminated for any reason before all of
Participant’s Restricted Stock Units have vested under this Agreement (including
pursuant to an event described in Section 3(b) above), Participant’s unvested
Restricted Stock Units will be forfeited upon the effective date of such
termination of Service. Neither the Corporation nor any Affiliate will have any
further obligations to Participant under this Agreement if Participant’s
Restricted Stock Units are forfeited.
4.
Terms and Conditions of Distribution.

(a)Distribution of a share of Stock that corresponds to a vested Restricted
Stock Unit (other than a Restricted Stock Unit that vested due to Retirement
Vesting) shall be made to Participant as soon as practicable after the
Restricted Stock Unit vests, but not later than two and a half (2½) months after
the end of the calendar year in which such vesting occurs.




--------------------------------------------------------------------------------

EXHIBIT 10.30

(b)Distribution of a share of Stock that corresponds to a Restricted Stock Unit
that vested due to Retirement Vesting shall be made to Participant as soon as
practicable following the earlier to occur of the following dates: (i) the date
on which such Restricted Stock Unit would otherwise have vested in accordance
with Section 3(a) or clauses (i), (ii), or (iii) of Section 3(b), or (ii)
Participant’s retirement which qualifies as a “separation from service” as
defined for purposes of Section 409A (or, if Participant is a “specified
employee” as defined for purposes of Section 409A on the date of such separation
from service, the date that is the first day of the seventh (7th) month
following Participant’s separation from service).
(c)If Participant dies before the date on which the Corporation would have
distributed shares of Stock in satisfaction of vested Restricted Stock Units,
the Corporation will distribute such shares of Stock to Participant’s designated
beneficiary(ies) or, if none are designated or surviving, to Participant’s
estate or personal representative. The Corporation is not required to issue or
deliver any shares of Stock before completing the steps necessary to comply with
applicable Federal and state securities laws (including any registration
requirements) and applicable stock exchange rules and practices. The Corporation
will use commercially reasonable efforts to cause compliance with those laws,
rules and practices. The foregoing provisions are subject in all cases to the
requirements of Section 409A.
5.
Nontransferability. Shares of Stock received in satisfaction of vested
Restricted Stock Units may not be sold, transferred, exchanged, pledged,
assigned, garnished, or otherwise alienated or hypothecated, other than by will
or by the laws of descent and distribution. Any effort to assign or transfer the
rights under this Agreement will be wholly ineffective, and will be grounds for
termination by the Committee of all rights of Participant under this Agreement.

6.
Administration. The Committee administers the Plan. Participant’s rights under
this Agreement are expressly subject to the terms and conditions of the Plan and
to any guidelines the Committee adopts from time to time. The interpretation and
construction by the Committee of the Plan and this Agreement, and such rules and
regulations as may be adopted by the Committee for purposes of administering the
Plan and this Agreement, will be final and binding upon Participant.

7.
Securities Law Requirements. If at any time the Board or Committee determines
that issuing Stock pursuant to this Agreement would violate applicable
securities laws, the Corporation will not be required to issue such Stock. The
Board or Committee may declare any provision of this Agreement or action of its
own null and void, if it determines the provision or action fails to comply with
applicable securities laws. The Corporation may require Participant to make
written representations it deems necessary or desirable to comply with
applicable securities laws.

8.
Payment of Withholding Taxes. Distribution to Participant of shares of Stock
under this Agreement will be subject to Federal income and other tax withholding
(and state and local income tax withholding, or non-U.S. tax withholding, if
applicable) by the Corporation in respect of taxes on income realized by
Participant. The Corporation may withhold the minimum statutorily required
amounts from future paychecks to Participant, or may require that Participant
deliver to the Corporation the amounts to be withheld. Participant agrees to
allow the Corporation, upon any payment of shares of Stock to Participant under
this Agreement, to withhold a portion of the shares of Stock otherwise
deliverable to Participant having a Fair Market Value of the minimum tax
withholding obligation (or, in the discretion of the Corporation, to satisfy up
to the maximum tax withholding obligation), in satisfaction of any Federal
income and other tax withholding (and any state and local income tax
withholding, or non-U.S. tax withholding, if applicable). Notwithstanding any
provision herein to the contrary, in the event that any Restricted Stock Units
become subject to tax withholding before the shares of Stock subject to the
Restricted Stock Units would otherwise be delivered to the Participant, the
Corporation may issue a sufficient number of whole shares of Stock with respect
to the Restricted Stock Units that does not exceed the minimum tax withholding





--------------------------------------------------------------------------------

EXHIBIT 10.30

obligation, which shares of Stock shall be withheld by the Corporation to
satisfy its withholding obligation, in accordance with and subject to the
requirements of Section 409A.
9.
Restrictive Covenants. Participant understands the global nature of the
Corporation’s businesses and the effort the Corporation and the Chicago Board
Options Exchange, Incorporated (together referred to in this Section as the
“CBOE”) undertake to develop and protect their business and their competitive
advantage. Accordingly, Participant agrees that the scope and duration of the
restrictions described in this Agreement are reasonable and necessary to protect
the legitimate business interests of the CBOE. Participant further agrees that
during the period of Participant’s Service and for a period of two (2) years
following Participant’s separation from Service, Participant shall not:

(a)singly, jointly, or in any other capacity, in a manner that contributes to
any research, technology, development, account, trading, marketing, promotion,
or sales and that relates to Participant’s Service with the CBOE, directly or
beneficially, manage, join, participate in the management, operation or control
of, or work for (as an employee, consultant or independent contractor), or
permit the use of his name by, or provide financial or other assistance to, any
options exchange regulated by the Securities and Exchange Commission or
alternative trading system that directly competes with the CBOE, without the
express written approval of the Chief Executive Officer;
(b)provide any service or assistance that (i) is of the general type of service
or assistance provided by Participant to the CBOE, (ii) relates to any
technology, account, product, project or piece of work with which Participant
was involved during his Service, and (iii) contributes to causing an entity to
come within the definition described in Section 9(a) above;
(c)solicit or accept if offered to Participant, with or without solicitation, on
his or her own behalf or on behalf of any other person, the services of any
person who is a then-current employee of the CBOE (or was an employee of the
CBOE during the year preceding such solicitation), nor solicit any of the CBOE’s
then-current employees (or an individual who was employed by or engaged by the
CBOE during the year preceding such solicitation) to terminate employment or an
engagement with the CBOE, nor agree to hire any then-current employee (or an
individual who was an employee of the CBOE during the year preceding such hire)
of the CBOE into employment with Participant or any company, individual or other
entity; or
(d)directly or indirectly divert or attempt to divert from the CBOE any business
in which the CBOE has been actively engaged during Participant’s Service, nor
interfere with the relationships of the CBOE or with their sources of business.
10.
Confidentiality. Participant acknowledges that the Corporation or an Affiliate
may disclose secret or confidential information to Participant during the period
of Participant’s Service to enable Participant to perform his or her duties.
Participant agrees that, subject to the following sentence, Participant shall
not during his or her Service (except in connection with the proper performance
of his or her duties) and thereafter, without the prior written consent of the
Corporation, disclose to any person or entity any material or significant secret
or confidential information concerning the business of the Corporation or an
Affiliate that was obtained by Participant in the course of Participant’s
Service. This paragraph shall not be applicable if and to the extent Participant
is required to testify in a legislative, judicial or regulatory proceeding
pursuant to an order of Congress, any state or local legislature, a judge, or an
administrative law judge, or if such secret or confidential information is
required to be disclosed by Participant by any law, regulation or order of any
court or regulatory commission, department or agency. Participant further agrees
that if Participant’s Service is terminated for any reason, Participant will not
take, but will leave with the Corporation or an Affiliate, all records and
papers and all matter of whatever nature that bears secret or confidential
information of the Corporation or an Affiliate. For purposes of this Agreement,
the term “secret or confidential information” shall include, but not be limited
to, any and all records, notes, memoranda, data, writings, research, personnel
information, customer information, clearing members’ information, the
Corporation’s and any Affiliate’s financial information and plans, processes,
methods, techniques,





--------------------------------------------------------------------------------

EXHIBIT 10.30

systems, formulas, patents, models, devices, compilations or any other
information of whatever nature in the possession or control of the Corporation
or an Affiliate, that has not been published or disclosed to the general public,
the options industry or the commodities futures industry, provided that such
term shall not include knowledge, skills, and information that is common to the
trade or profession of Participant.
11.
Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Section 9 or 10 is invalid
or unenforceable, the parties agree that (a) the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, (b)
the parties shall request that the court exercise that power, and (c) this
Agreement shall be enforceable as so modified after the expiration of the time
within which the judgment or decision may be appealed.

12.
Remedies. Participant agrees that in the event of a breach or threatened breach
of any of the covenants contained in Sections 9 or 10 of this Agreement, in
addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, Participant shall forfeit, upon
written notice to such effect from the Corporation, any and all Awards granted
to him or her under the Plan and this Agreement, including vested Awards. The
forfeiture provisions of this Section 12 shall continue to apply, in accordance
with their terms, after the provisions of any employment or other agreement
between the Corporation and Participant have lapsed. Participant consents and
agrees that if Participant violates or threatens to violate any provisions of
Sections 9 or 10 of this Agreement, the Corporation or its successors in
interest shall be entitled, in addition to any other remedies that they may
have, including money damages, to an injunction to be issued by a court of
competent jurisdiction restraining Participant from committing or continuing any
violation of Sections 9 or 10. In the event that Participant is found to have
breached any provision set forth in Section 9 of this Agreement, the time period
provided for in that provision shall be deemed tolled (i.e., it will not begin
to run) for as long as Participant was in violation of that provision.

13.
Representations and Warranties. Participant represents and warrants to the
Corporation that Participant has received a copy of the Plan and this Agreement,
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions in all respects.

14.
No Limitation on the Corporation’s Rights. The granting of Restricted Stock
Units under this Agreement shall not and will not in any way affect the
Corporation’s right or power to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, reincorporate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

15.
Plan and Agreement Not a Contract of Employment or Service. Neither the Plan nor
this Agreement is a contract of employment or Service, and no terms of
Participant’s employment or Service will be affected in any way by the Plan,
this Agreement or related instruments, except to the extent specifically
expressed therein. Neither the Plan nor this Agreement will be construed as
conferring any legal rights of Participant to continue to be employed or remain
in Service, nor will it interfere with the Corporation’s or any Affiliate’s
right to discharge Participant or to deal with Participant regardless of the
existence of the Plan or this Agreement.

16.
Entire Agreement and Amendment. This Agreement and the Plan constitute the
entire agreement between the parties hereto with respect to the Restricted Stock
Units, and all prior oral and written representations are merged in this
Agreement and the Plan. Notwithstanding the preceding sentence, this Agreement
shall not in any way affect the terms and provisions of the Plan. This Agreement
may be amended, modified, or terminated only in accordance with the Plan. The
headings in this Agreement are inserted for convenience and identification only
and are not intended to describe, interpret, define or limit the scope, extent,
or intent of this Agreement or any provision hereof.





--------------------------------------------------------------------------------

EXHIBIT 10.30

17.
Notice. Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, sent by overnight courier (at the
sender’s expense), or (if from the Corporation or the Corporation’s stock plan
administrator) by electronic mail. Notice will be deemed given (a) when
delivered personally, (b) if mailed, three days after the date of deposit in the
U.S. mail, (c) if sent by overnight courier, on the regular business day
following the date sent, or (d) when electronically mailed. Notice to the
Corporation should be sent to CBOE Holdings, Inc., 400 South LaSalle Street,
Chicago, Illinois 60605, Attention: General Counsel. Notice to Participant
should be sent to the mailing address and/or electronic mailing address set
forth on the Corporation’s records. Either party may change the address to which
the other party must give notice under this Section 17 by giving the other party
written notice of such change, in accordance with the procedures described above
or otherwise established by the Corporation or its stock plan administrator.

18.
Successors and Assigns. The terms of this Agreement will be binding upon the
Corporation and its successors and assigns.

19.
Governing Law. To the extent not preempted by Federal law, the Plan, this
Agreement, and documents evidencing rights relating to the Plan or this
Agreement will be construed, administered and governed in all respects under and
by the laws of the State of Delaware, without giving effect to its conflict of
laws principles. If any provision of this Agreement will be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof will continue to be fully effective. The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to), this Agreement will be exclusively in the courts in the State of Illinois,
County of Cook, including the Federal Courts located therein (should Federal
jurisdiction exist).

20.
Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement. If the terms of
this Agreement conflict with the terms of the Plan document, the Plan document
will control.

21.
Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

22.
Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing. Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.

23.
Tax Consequences.    Participant agrees to determine and be responsible for all
tax consequences to Participant with respect to the Restricted Stock Units.

24.
Section 409A. The Restricted Stock Units granted hereunder are intended to
comply with, or otherwise be exempt from, Section 409A, including the exceptions
and exemptions for short term deferrals, stock rights, and separation pay
arrangements. This Agreement and all Restricted Stock Units shall be
administered, interpreted, and construed in a manner consistent with Section
409A. Should any provision of this Agreement, or any other agreement or
arrangement contemplated by this Agreement, be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A, such provision shall
be modified and given effect (retroactively if necessary), in the sole
discretion of the Corporation, and without the consent of Participant, in such
manner as the Corporation determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A. Notwithstanding the
forgoing, no provision of this Agreement, or any other agreement or arrangement
contemplated by this Agreement shall be construed as a guarantee by the
Corporation of any particular tax effect to Participant.  Each payment made
under this Agreement shall be designated as a separate payment within the
meaning of Section 409A.  Any payment that is subject to Section 409A and
payable upon Participant’s termination of employment or other similar event
shall not be made unless





--------------------------------------------------------------------------------

EXHIBIT 10.30

Participant has experienced a “separation from service” as defined under Section
409A.  Any payment subject to Section 409A that is to be made upon a “separation
from service” to Participant on any date when he or she is a “specified
employee” as defined under Section 409A shall not be paid before the date that
is six (6) months following Participant’s “separation from service” or, if
earlier, Participant’s death. 
25.
Awards Subject to the Corporation’s Recovery of Funds Policy. Notwithstanding
anything in this Agreement to the contrary, the Restricted Stock Units covered
by this Agreement shall be subject to the Corporation’s compensation recovery
policy, as may be in effect from time to time, including, without limitation,
the provisions of any such policy required by Section 10D of the Exchange Act
and any applicable rules or regulations issued by the SEC or any national
securities exchange or national securities association on which the Stock may be
traded.

26.
Addendum to Agreement. Notwithstanding any provision of this Agreement to the
contrary, if Participant resides or is employed outside the U.S. or transfers
residence or employment outside the U.S., the Restricted Stock Units shall be
subject to such special terms and conditions as are set forth in the addendum to
this agreement (the “Addendum”). Further, if Participant transfers residency
and/or employment to another country, any special terms and conditions for such
country will apply to the Restricted Stock Units to the extent the Corporation
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Corporation may establish alternative terms and conditions as
may be necessary or advisable to accommodate Participant’s transfer). In all
circumstances, the Addendum shall constitute part of this Agreement.



IN WITNESS WHEREOF, the Corporation and Participant have duly executed this
Agreement as of the date first written above.
CBOE Holdings, Inc.
_________________________________
 
 
Participant’s Name
 
 
_________________________________
 
 
Participant’s Signature
 
 





